OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Meeting Date Range: 01-Jul-2012 To 30-Jun-2013 Selected Accounts AFLAC INCORPORATED Security: Meeting Type: Annual Ticker: AFL Meeting Date: 06-May-2013 ISIN US0010551028 Vote Deadline Date: 03-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DANIEL P. AMOS For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II For None 0 0 0 3 ELECTION OF DIRECTOR: PAUL S. AMOS II For None 0 0 0 4 ELECTION OF DIRECTOR: W. PAUL BOWERS For None 0 0 0 5 ELECTION OF DIRECTOR: KRISS CLONINGER III For None 0 0 0 6 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON For None 0 0 0 7 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON For None 0 0 0 8 ELECTION OF DIRECTOR: ROBERT B. JOHNSON For None 0 0 0 9 ELECTION OF DIRECTOR: CHARLES B. KNAPP For None 0 0 0 10 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. For None 0 0 0 11 ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH For None 0 0 0 12 ELECTION OF DIRECTOR: MELVIN T. STITH For None 0 0 0 13 ELECTION OF DIRECTOR: DAVID GARY THOMPSON For None 0 0 0 14 ELECTION OF DIRECTOR: TAKURO YOSHIDA For None 0 0 0 15 TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" For None 0 0 0 16 TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013 For None 0 0 0 ALTRIA GROUP, INC. Security: 02209S103 Meeting Type: Annual Ticker: MO Meeting Date: 16-May-2013 ISIN US02209S1033 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: GERALD L. BALILES For None 0 0 0 2 ELECTION OF DIRECTOR: MARTIN J. BARRINGTON For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN T. CASTEEN III For None 0 0 0 4 ELECTION OF DIRECTOR: DINYAR S. DEVITRE For None 0 0 0 5 ELECTION OF DIRECTOR: THOMAS F. FARRELL II For None 0 0 0 6 ELECTION OF DIRECTOR: THOMAS W. JONES For None 0 0 0 7 ELECTION OF DIRECTOR: DEBRA J. KELLY- ENNIS For None 0 0 0 8 ELECTION OF DIRECTOR: W. LEO KIELY III For None 0 0 0 9 ELECTION OF DIRECTOR: KATHRYN B. MCQUADE For None 0 0 0 10 ELECTION OF DIRECTOR: GEORGE MUNOZ For None 0 0 0 11 ELECTION OF DIRECTOR: NABIL Y. SAKKAB For None 0 0 0 12 RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS For None 0 0 0 14 SHAREHOLDER PROPOSAL - DISCLOSURE OF LOBBYING POLICIES AND PRACTICES Against None 0 0 0 APPLIED MATERIALS, INC. Security: Meeting Type: Annual Ticker: AMAT Meeting Date: 05-Mar-2013 ISIN US0382221051 Vote Deadline Date: 04-Mar-2013 Agenda Management Total Ballot Shares: Last Vote Date: 28-Feb-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: AART J. DE GEUS For None 0 0 0 2 ELECTION OF DIRECTOR: STEPHEN R. FORREST For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS J. IANNOTTI For None 0 0 0 4 ELECTION OF DIRECTOR: SUSAN M. JAMES For None 0 0 0 5 ELECTION OF DIRECTOR: ALEXANDER A. KARSNER For None 0 0 0 6 ELECTION OF DIRECTOR: GERHARD H. PARKER For None 0 0 0 7 ELECTION OF DIRECTOR: DENNIS D. POWELL For None 0 0 0 8 ELECTION OF DIRECTOR: WILLEM P. ROELANDTS For None 0 0 0 9 ELECTION OF DIRECTOR: JAMES E. ROGERS For None 0 0 0 10 ELECTION OF DIRECTOR: MICHAEL R. SPLINTER For None 0 0 0 11 ELECTION OF DIRECTOR: ROBERT H. SWAN For None 0 0 0 12 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF APPLIED MATERIALS' NAMED EXECUTIVE OFFICERS. For None 0 0 0 13 TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. For None 0 0 0 ARCHER-DANIELS-MIDLAND COMPANY Security: Meeting Type: Annual Ticker: ADM Meeting Date: 02-May-2013 ISIN US0394831020 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: A.L. BOECKMANN For None 0 0 0 2 ELECTION OF DIRECTOR: G.W. BUCKLEY For None 0 0 0 3 ELECTION OF DIRECTOR: M.H. CARTER For None 0 0 0 4 ELECTION OF DIRECTOR: T.K. CREWS For None 0 0 0 5 ELECTION OF DIRECTOR: P. DUFOUR For None 0 0 0 6 ELECTION OF DIRECTOR: D.E. FELSINGER For None 0 0 0 7 ELECTION OF DIRECTOR: A. MACIEL For None 0 0 0 8 ELECTION OF DIRECTOR: P.J. MOORE For None 0 0 0 9 ELECTION OF DIRECTOR: T.F. O'NEILL For None 0 0 0 10 ELECTION OF DIRECTOR: D. SHIH For None 0 0 0 11 ELECTION OF DIRECTOR: K.R. WESTBROOK For None 0 0 0 12 ELECTION OF DIRECTOR: P.A. WOERTZ For None 0 0 0 13 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 14 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For None 0 0 0 AT&T INC. Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 26-Apr-2013 ISIN US00206R1023 Vote Deadline Date: 25-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 18-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON For None 0 0 0 2 ELECTION OF DIRECTOR: GILBERT F. AMELIO For None 0 0 0 3 ELECTION OF DIRECTOR: REUBEN V. ANDERSON For None 0 0 0 4 ELECTION OF DIRECTOR: JAMES H. BLANCHARD For None 0 0 0 5 ELECTION OF DIRECTOR: JAIME CHICO PARDO For None 0 0 0 6 ELECTION OF DIRECTOR: SCOTT T. FORD For None 0 0 0 7 ELECTION OF DIRECTOR: JAMES P. KELLY For None 0 0 0 8 ELECTION OF DIRECTOR: JON C. MADONNA For None 0 0 0 9 ELECTION OF DIRECTOR: MICHAEL B. MCCALLISTER For None 0 0 0 10 ELECTION OF DIRECTOR: JOHN B. MCCOY For None 0 0 0 11 ELECTION OF DIRECTOR: JOYCE M. ROCHE For None 0 0 0 12 ELECTION OF DIRECTOR: MATTHEW K. ROSE For None 0 0 0 13 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON For None 0 0 0 14 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. For None 0 0 0 15 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For None 0 0 0 16 APPROVE STOCK PURCHASE AND DEFERRAL PLAN. For None 0 0 0 17 POLITICAL CONTRIBUTIONS REPORT. Against None 0 0 0 18 LEAD BATTERIES REPORT. Against None 0 0 0 19 COMPENSATION PACKAGES. Against None 0 0 0 20 INDEPENDENT BOARD CHAIRMAN. Against None 0 0 0 CHEVRON CORPORATION Security: Meeting Type: Annual Ticker: CVX Meeting Date: 29-May-2013 ISIN US1667641005 Vote Deadline Date: 28-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: L.F. DEILY For None 0 0 0 2 ELECTION OF DIRECTOR: R.E. DENHAM For None 0 0 0 3 ELECTION OF DIRECTOR: A.P. GAST For None 0 0 0 4 ELECTION OF DIRECTOR: E. HERNANDEZ For None 0 0 0 5 ELECTION OF DIRECTOR: G.L. KIRKLAND For None 0 0 0 6 ELECTION OF DIRECTOR: C.W. MOORMAN For None 0 0 0 7 ELECTION OF DIRECTOR: K.W. SHARER For None 0 0 0 8 ELECTION OF DIRECTOR: J.G. STUMPF For None 0 0 0 9 ELECTION OF DIRECTOR: R.D. SUGAR For None 0 0 0 10 ELECTION OF DIRECTOR: C. WARE For None 0 0 0 11 ELECTION OF DIRECTOR: J.S. WATSON For None 0 0 0 12 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 14 APPROVAL OF AMENDMENTS TO LONG- TERM INCENTIVE PLAN For None 0 0 0 15 SHALE ENERGY OPERATIONS Against None 0 0 0 16 OFFSHORE OIL WELLS Against None 0 0 0 17 CLIMATE RISK Against None 0 0 0 18 LOBBYING DISCLOSURE Against None 0 0 0 19 CESSATION OF USE OF CORPORATE FUNDS FOR POLITICAL PURPOSES Against None 0 0 0 20 CUMULATIVE VOTING Against None 0 0 0 21 SPECIAL MEETINGS Against None 0 0 0 22 INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Against None 0 0 0 23 COUNTRY SELECTION GUIDELINES Against None 0 0 0 CONOCOPHILLIPS Security: 20825C104 Meeting Type: Annual Ticker: COP Meeting Date: 14-May-2013 ISIN US20825C1045 Vote Deadline Date: 13-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE For None 0 0 0 2 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK For None 0 0 0 3 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For None 0 0 0 4 ELECTION OF DIRECTOR: JODY L. FREEMAN For None 0 0 0 5 ELECTION OF DIRECTOR: GAY HUEY EVANS For None 0 0 0 6 ELECTION OF DIRECTOR: RYAN M. LANCE For None 0 0 0 7 ELECTION OF DIRECTOR: MOHD H. MARICAN For None 0 0 0 8 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK For None 0 0 0 9 ELECTION OF DIRECTOR: HARALD J. NORVIK For None 0 0 0 10 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. For None 0 0 0 11 TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 12 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. For None 0 0 0 13 REPORT ON GRASSROOTS LOBBYING EXPENDITURES. Against None 0 0 0 14 GREENHOUSE GAS REDUCTION TARGETS. Against None 0 0 0 15 GENDER IDENTITY NON-DISCRIMINATION. Against None 0 0 0 GENERAL ELECTRIC COMPANY Security: Meeting Type: Annual Ticker: GE Meeting Date: 24-Apr-2013 ISIN US3696041033 Vote Deadline Date: 23-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 15-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN J. BRENNAN For None 0 0 0 3 ELECTION OF DIRECTOR: JAMES I. CASH, JR. For None 0 0 0 4 ELECTION OF DIRECTOR: FRANCISCO D'SOUZA For None 0 0 0 5 ELECTION OF DIRECTOR: MARIJN E. DEKKERS For None 0 0 0 6 ELECTION OF DIRECTOR: ANN M. FUDGE For None 0 0 0 7 ELECTION OF DIRECTOR: SUSAN HOCKFIELD For None 0 0 0 8 ELECTION OF DIRECTOR: JEFFREY R. IMMELT For None 0 0 0 9 ELECTION OF DIRECTOR: ANDREA JUNG For None 0 0 0 10 ELECTION OF DIRECTOR: ROBERT W. LANE For None 0 0 0 11 ELECTION OF DIRECTOR: RALPH S. LARSEN For None 0 0 0 12 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For None 0 0 0 13 ELECTION OF DIRECTOR: JAMES J. MULVA For None 0 0 0 14 ELECTION OF DIRECTOR: MARY L. SCHAPIRO For None 0 0 0 15 ELECTION OF DIRECTOR: ROBERT J. SWIERINGA For None 0 0 0 16 ELECTION OF DIRECTOR: JAMES S. TISCH For None 0 0 0 17 ELECTION OF DIRECTOR: DOUGLAS A. WARNER III For None 0 0 0 18 ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION For None 0 0 0 19 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 20 CESSATION OF ALL STOCK OPTIONS AND BONUSES Against None 0 0 0 21 DIRECTOR TERM LIMITS Against None 0 0 0 22 INDEPENDENT CHAIRMAN Against None 0 0 0 23 RIGHT TO ACT BY WRITTEN CONSENT Against None 0 0 0 24 EXECUTIVES TO RETAIN SIGNIFICANT STOCK Against None 0 0 0 25 MULTIPLE CANDIDATE ELECTIONS Against None 0 0 0 INTEL CORPORATION Security: Meeting Type: Annual Ticker: INTC Meeting Date: 16-May-2013 ISIN US4581401001 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For None 0 0 0 2 ELECTION OF DIRECTOR: ANDY D. BRYANT For None 0 0 0 3 ELECTION OF DIRECTOR: SUSAN L. DECKER For None 0 0 0 4 ELECTION OF DIRECTOR: JOHN J. DONAHOE For None 0 0 0 5 ELECTION OF DIRECTOR: REED E. HUNDT For None 0 0 0 6 ELECTION OF DIRECTOR: JAMES D. PLUMMER For None 0 0 0 7 ELECTION OF DIRECTOR: DAVID S. POTTRUCK For None 0 0 0 8 ELECTION OF DIRECTOR: FRANK D. YEARY For None 0 0 0 9 ELECTION OF DIRECTOR: DAVID B. YOFFIE For None 0 0 0 10 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR For None 0 0 0 11 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 12 APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 For None 0 0 0 13 STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" Against None 0 0 0 JOHNSON & JOHNSON Security: Meeting Type: Annual Ticker: JNJ Meeting Date: 25-Apr-2013 ISIN US4781601046 Vote Deadline Date: 24-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 23-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: MARY SUE COLEMAN For None 0 0 0 2 ELECTION OF DIRECTOR: JAMES G. CULLEN For None 0 0 0 3 ELECTION OF DIRECTOR: IAN E.L. DAVIS For None 0 0 0 4 ELECTION OF DIRECTOR: ALEX GORSKY For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS For None 0 0 0 6 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST For None 0 0 0 7 ELECTION OF DIRECTOR: ANNE M. MULCAHY For None 0 0 0 8 ELECTION OF DIRECTOR: LEO F. MULLIN For None 0 0 0 9 ELECTION OF DIRECTOR: WILLIAM D. PEREZ For None 0 0 0 10 ELECTION OF DIRECTOR: CHARLES PRINCE For None 0 0 0 11 ELECTION OF DIRECTOR: A. EUGENE WASHINGTON For None 0 0 0 12 ELECTION OF DIRECTOR: RONALD A. WILLIAMS For None 0 0 0 13 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 14 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 15 SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK Against None 0 0 0 16 SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES Against None 0 0 0 17 SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN Against None 0 0 0 JPMORGAN CHASE & CO. Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 21-May-2013 ISIN US46625H1005 Vote Deadline Date: 20-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JAMES A. BELL For None 0 0 0 2 ELECTION OF DIRECTOR: CRANDALL C. BOWLES For None 0 0 0 3 ELECTION OF DIRECTOR: STEPHEN B. BURKE For None 0 0 0 4 ELECTION OF DIRECTOR: DAVID M. COTE For None 0 0 0 5 ELECTION OF DIRECTOR: JAMES S. CROWN For None 0 0 0 6 ELECTION OF DIRECTOR: JAMES DIMON For None 0 0 0 7 ELECTION OF DIRECTOR: TIMOTHY P. FLYNN For None 0 0 0 8 ELECTION OF DIRECTOR: ELLEN V. FUTTER For None 0 0 0 9 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For None 0 0 0 10 ELECTION OF DIRECTOR: LEE R. RAYMOND For None 0 0 0 11 ELECTION OF DIRECTOR: WILLIAM C. WELDON For None 0 0 0 12 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 13 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION For None 0 0 0 14 AMENDMENT TO THE FIRM'S RESTATED CERTIFICATE OF INCORPORATION TO AUTHORIZE SHAREHOLDER ACTION BY WRITTEN CONSENT For None 0 0 0 15 REAPPROVAL OF KEY EXECUTIVE PERFORMANCE PLAN For None 0 0 0 16 REQUIRE SEPARATION OF CHAIRMAN AND CEO Against None 0 0 0 17 REQUIRE EXECUTIVES TO RETAIN SIGNIFICANT STOCK UNTIL REACHING NORMAL RETIREMENT AGE Against None 0 0 0 18 ADOPT PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS THAT CONTRIBUTE TO HUMAN RIGHTS VIOLATIONS Against None 0 0 0 19 DISCLOSE FIRM PAYMENTS USED DIRECTLY OR INDIRECTLY FOR LOBBYING, INCLUDING SPECIFIC AMOUNTS AND RECIPIENTS' NAMES Against None 0 0 0 LOWE'S COMPANIES, INC. Security: Meeting Type: Annual Ticker: LOW Meeting Date: 31-May-2013 ISIN US5486611073 Vote Deadline Date: 30-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None RAUL ALVAREZ 0 0 0 DAVID W. BERNAUER 0 0 0 LEONARD L. BERRY 0 0 0 PETER C. BROWNING 0 0 0 RICHARD W. DREILING 0 0 0 DAWN E. HUDSON 0 0 0 ROBERT L. JOHNSON 0 0 0 MARSHALL O. LARSEN 0 0 0 RICHARD K. LOCHRIDGE 0 0 0 ROBERT A. NIBLOCK 0 0 0 ERIC C. WISEMAN 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. For None 0 0 0 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For None 0 0 0 4 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Against None 0 0 0 MCDONALD'S CORPORATION Security: Meeting Type: Annual Ticker: MCD Meeting Date: 23-May-2013 ISIN US5801351017 Vote Deadline Date: 22-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: WALTER E. MASSEY For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: ROGER W. STONE For None 0 0 0 4 ELECTION OF DIRECTOR: MILES D. WHITE For None 0 0 0 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 6 ADVISORY VOTE TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2013. For None 0 0 0 7 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN ANNUAL REPORT ON EXECUTIVE COMPENSATION, IF PRESENTED. Against None 0 0 0 8 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING AN EXECUTIVE STOCK RETENTION POLICY, IF PRESENTED. Against None 0 0 0 9 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A HUMAN RIGHTS REPORT, IF PRESENTED. Against None 0 0 0 10 ADVISORY VOTE ON A SHAREHOLDER PROPOSAL REQUESTING A NUTRITION REPORT, IF PRESENTED. Against None 0 0 0 MERCK & CO., INC. Security: 58933Y105 Meeting Type: Annual Ticker: MRK Meeting Date: 28-May-2013 ISIN US58933Y1055 Vote Deadline Date: 24-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 16-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: LESLIE A. BRUN For None 0 0 0 2 ELECTION OF DIRECTOR: THOMAS R. CECH For None 0 0 0 3 ELECTION OF DIRECTOR: KENNETH C. FRAZIER For None 0 0 0 4 ELECTION OF DIRECTOR: THOMAS H. GLOCER For None 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM B. HARRISON JR. For None 0 0 0 6 ELECTION OF DIRECTOR: C. ROBERT KIDDER For None 0 0 0 7 ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For None 0 0 0 8 ELECTION OF DIRECTOR: CARLOS E. REPRESAS For None 0 0 0 9 ELECTION OF DIRECTOR: PATRICIA F. RUSSO For None 0 0 0 10 ELECTION OF DIRECTOR: CRAIG B. THOMPSON For None 0 0 0 11 ELECTION OF DIRECTOR: WENDELL P. WEEKS For None 0 0 0 12 ELECTION OF DIRECTOR: PETER C. WENDELL For None 0 0 0 13 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 14 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 15 SHAREHOLDER PROPOSAL CONCERNING SHAREHOLDERS' RIGHT TO ACT BY WRITTEN CONSENT. Against None 0 0 0 16 SHAREHOLDER PROPOSAL CONCERNING SPECIAL SHAREOWNER MEETINGS. Against None 0 0 0 17 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON CHARITABLE AND POLITICAL CONTRIBUTIONS. Against None 0 0 0 18 SHAREHOLDER PROPOSAL CONCERNING A REPORT ON LOBBYING ACTIVITIES. Against None 0 0 0 METLIFE, INC. Security: 59156R108 Meeting Type: Annual Ticker: MET Meeting Date: 23-Apr-2013 ISIN US59156R1086 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 15-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: R. GLENN HUBBARD For None 0 0 0 2 ELECTION OF DIRECTOR: STEVEN A. KANDARIAN For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN M. KEANE For None 0 0 0 4 ELECTION OF DIRECTOR: ALFRED F. KELLY, JR. For None 0 0 0 5 ELECTION OF DIRECTOR: JAMES M. KILTS For None 0 0 0 6 ELECTION OF DIRECTOR: CATHERINE R. KINNEY For None 0 0 0 7 ELECTION OF DIRECTOR: HUGH B. PRICE For None 0 0 0 8 ELECTION OF DIRECTOR: KENTON J. SICCHITANO For None 0 0 0 9 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR FOR 2013 For None 0 0 0 10 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS For None 0 0 0 MOLSON COORS BREWING CO. Security: 60871R209 Meeting Type: Annual Ticker: TAP Meeting Date: 29-May-2013 ISIN US60871R2094 Vote Deadline Date: 28-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 21-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None ROGER EATON 0 0 0 CHARLES M. HERINGTON 0 0 0 H. SANFORD RILEY 0 0 0 2 APPROVE AN AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO PROVIDE THAT THE HOLDERS OF OUR CLASS A COMMON STOCK AND CLASS B COMMON STOCK SHALL VOTE TOGETHER AS A SINGLE CLASS, ON AN ADVISORY BASIS, ON ANY PROPOSAL TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS PRESENTED AT ANY ANNUAL MEETING OF STOCKHOLDERS HELD AFTER JANUARY 1, 2014. For None 0 0 0 NUCOR CORPORATION Security: Meeting Type: Annual Ticker: NUE Meeting Date: 09-May-2013 ISIN US6703461052 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None PETER C. BROWNING 0 0 0 CLAYTON C. DALEY, JR. 0 0 0 DANIEL R. DIMICCO 0 0 0 JOHN J. FERRIOLA 0 0 0 HARVEY B. GANTT 0 0 0 VICTORIA F. HAYNES, PHD 0 0 0 BERNARD L. KASRIEL 0 0 0 CHRISTOPHER J. KEARNEY 0 0 0 RAYMOND J. MILCHOVICH 0 0 0 JOHN H. WALKER 0 0 0 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS NUCOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013 For None 0 0 0 3 APPROVAL OF THE SENIOR OFFICERS ANNUAL AND LONG-TERM INCENTIVE PLANS For None 0 0 0 4 APPROVAL OF THE AMENDMENT OF NUCOR'S RESTATED CERTIFICATE OF INCORPORATION TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS For None 0 0 0 5 APPROVAL OF THE AMENDMENT OF NUCOR'S BYLAWS TO REDUCE THE SUPERMAJORITY VOTING THRESHOLDS For None 0 0 0 6 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTE Against None 0 0 0 7 STOCKHOLDER PROPOSAL REGARDING REPORT ON LOBBYING ACTIVITIES Against None 0 0 0 PEPSICO, INC. Security: Meeting Type: Annual Ticker: PEP Meeting Date: 01-May-2013 ISIN US7134481081 Vote Deadline Date: 30-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: S.L. BROWN For None 0 0 0 2 ELECTION OF DIRECTOR: G.W. BUCKLEY For None 0 0 0 3 ELECTION OF DIRECTOR: I.M. COOK For None 0 0 0 4 ELECTION OF DIRECTOR: D. DUBLON For None 0 0 0 5 ELECTION OF DIRECTOR: V.J. DZAU For None 0 0 0 6 ELECTION OF DIRECTOR: R.L. HUNT For None 0 0 0 7 ELECTION OF DIRECTOR: A. IBARGUEN For None 0 0 0 8 ELECTION OF DIRECTOR: I.K. NOOYI For None 0 0 0 9 ELECTION OF DIRECTOR: S.P. ROCKEFELLER For None 0 0 0 10 ELECTION OF DIRECTOR: J.J. SCHIRO For None 0 0 0 11 ELECTION OF DIRECTOR: L.G. TROTTER For None 0 0 0 12 ELECTION OF DIRECTOR: D. VASELLA For None 0 0 0 13 ELECTION OF DIRECTOR: A. WEISSER For None 0 0 0 14 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2013. For None 0 0 0 15 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 PFIZER INC. Security: Meeting Type: Annual Ticker: PFE Meeting Date: 25-Apr-2013 ISIN US7170811035 Vote Deadline Date: 24-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 23-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO For None 0 0 0 2 ELECTION OF DIRECTOR: M. ANTHONY BURNS For None 0 0 0 3 ELECTION OF DIRECTOR: W. DON CORNWELL For None 0 0 0 4 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON For None 0 0 0 5 ELECTION OF DIRECTOR: WILLIAM H. GRAY, III For None 0 0 0 6 ELECTION OF DIRECTOR: HELEN H. HOBBS For None 0 0 0 7 ELECTION OF DIRECTOR: CONSTANCE J. HORNER For None 0 0 0 8 ELECTION OF DIRECTOR: JAMES M. KILTS For None 0 0 0 9 ELECTION OF DIRECTOR: GEORGE A. LORCH For None 0 0 0 10 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON For None 0 0 0 11 ELECTION OF DIRECTOR: IAN C. READ For None 0 0 0 12 ELECTION OF DIRECTOR: STEPHEN W. SANGER For None 0 0 0 13 ELECTION OF DIRECTOR: MARC TESSIER- LAVIGNE For None 0 0 0 14 RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 For None 0 0 0 15 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION For None 0 0 0 16 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION Against None 0 0 0 17 SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT Against None 0 0 0 PHILIP MORRIS INTERNATIONAL INC. Security: Meeting Type: Annual Ticker: PM Meeting Date: 08-May-2013 ISIN US7181721090 Vote Deadline Date: 07-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 29-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: HAROLD BROWN For None 0 0 0 2 ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA For None 0 0 0 3 ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS For None 0 0 0 4 ELECTION OF DIRECTOR: LOUIS C. CAMILLERI For None 0 0 0 5 ELECTION OF DIRECTOR: J. DUDLEY FISHBURN For None 0 0 0 6 ELECTION OF DIRECTOR: JENNIFER LI For None 0 0 0 7 ELECTION OF DIRECTOR: GRAHAM MACKAY For None 0 0 0 8 ELECTION OF DIRECTOR: SERGIO MARCHIONNE For None 0 0 0 9 ELECTION OF DIRECTOR: KALPANA MORPARIA For None 0 0 0 10 ELECTION OF DIRECTOR: LUCIO A. NOTO For None 0 0 0 11 ELECTION OF DIRECTOR: ROBERT B. POLET For None 0 0 0 12 ELECTION OF DIRECTOR: CARLOS SLIM HELU For None 0 0 0 13 ELECTION OF DIRECTOR: STEPHEN M. WOLF For None 0 0 0 14 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS For None 0 0 0 15 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION For None 0 0 0 PPL CORPORATION Security: 69351T106 Meeting Type: Annual Ticker: PPL Meeting Date: 15-May-2013 ISIN US69351T1060 Vote Deadline Date: 14-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 DIRECTOR For None FREDERICK M. BERNTHAL 0 0 0 JOHN W. CONWAY 0 0 0 PHILIP G. COX 0 0 0 STEVEN G. ELLIOTT 0 0 0 LOUISE K. GOESER 0 0 0 STUART E. GRAHAM 0 0 0 STUART HEYDT 0 0 0 RAJA RAJAMANNAR 0 0 0 CRAIG A. ROGERSON 0 0 0 WILLIAM H. SPENCE 0 0 0 NATICA VON ALTHANN 0 0 0 KEITH H. WILLIAMSON 0 0 0 2 APPROVAL OF AMENDMENT TO PPL CORPORATION'S ARTICLES OF INCORPORATION TO IMPLEMENT MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS For None 0 0 0 3 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For None 0 0 0 4 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION For None 0 0 0 5 SHAREOWNER PROPOSAL - REQUEST FOR POLITICAL SPENDING REPORT Against None 0 0 0 TARGET CORPORATION Security: 87612E106 Meeting Type: Annual Ticker: TGT Meeting Date: 12-Jun-2013 ISIN US87612E1064 Vote Deadline Date: 11-Jun-2013 Agenda Management Total Ballot Shares: Last Vote Date: 10-Jun-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ROXANNE S. AUSTIN For None 0 0 0 2 ELECTION OF DIRECTOR: DOUGLAS M. BAKER, JR. For None 0 0 0 3 ELECTION OF DIRECTOR: HENRIQUE DE CASTRO For None 0 0 0 4 ELECTION OF DIRECTOR: CALVIN DARDEN For None 0 0 0 5 ELECTION OF DIRECTOR: MARY N. DILLON For None 0 0 0 6 ELECTION OF DIRECTOR: JAMES A. JOHNSON For None 0 0 0 7 ELECTION OF DIRECTOR: MARY E. MINNICK For None 0 0 0 8 ELECTION OF DIRECTOR: ANNE M. MULCAHY For None 0 0 0 9 ELECTION OF DIRECTOR: DERICA W. RICE For None 0 0 0 10 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL For None 0 0 0 11 ELECTION OF DIRECTOR: JOHN G. STUMPF For None 0 0 0 12 ELECTION OF DIRECTOR: SOLOMON D. TRUJILLO For None 0 0 0 13 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 14 COMPANY PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION ("SAY-ON-PAY"). For None 0 0 0 15 SHAREHOLDER PROPOSAL TO ADOPT A POLICY FOR AN INDEPENDENT CHAIRMAN. Against None 0 0 0 16 SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Against None 0 0 0 TEVA PHARMACEUTICAL INDUSTRIES LIMITED Security: Meeting Type: Annual Ticker: TEVA Meeting Date: 12-Sep-2012 ISIN US8816242098 Vote Deadline Date: 31-Aug-2012 Agenda Management Total Ballot Shares: Last Vote Date: 29-Aug-2012 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 TO APPROVE THE RESOLUTION OF THE BOARD OF DIRECTORS TO DECLARE AND DISTRIBUTE THE CASH DIVIDENDS FOR THE YEAR ENDED DECEMBER 31, 2011, PAID IN FOUR INSTALLMENTS IN AN AGGREGATE AMOUNT OF NIS 3.40 (APPROXIMATELY US$0.95, ACCORDING TO THE APPLICABLE EXCHANGE RATES PER ORDINARY SHARE (OR ADS). For None 0 0 0 2 ELECTION OF DIRECTOR: DR. PHILLIP FROST For None 0 0 0 3 ELECTION OF DIRECTOR: MR. ROGER ABRAVANEL For None 0 0 0 4 ELECTION OF DIRECTOR: PROF. RICHARD A. LERNER For None 0 0 0 5 ELECTION OF DIRECTOR: MS. GALIA MAOR For None 0 0 0 6 ELECTION OF DIRECTOR: MR. EREZ VIGODMAN For None 0 0 0 7 TO APPROVE THE PAYMENT TO EACH OF THE COMPANY'S DIRECTORS, OTHER THAN THE CHAIRMAN AND THE VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$190,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE) PLUS A PER MEETING FEE OF US$2,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE). SUCH PAYMENTS WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. For None 0 0 0 8 TO APPROVE THE REIMBURSEMENT AND REMUNERATION FOR DR. PHILLIP FROST, CHAIRMAN OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For None 0 0 0 9 TO APPROVE PAYMENT TO PROF. MOSHE MANY, FOR HIS SERVICE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS, OF AN ANNUAL FEE IN THE NIS EQUIVALENT OF US$400,000 (ACCORDING TO THE EXCHANGE RATE ON THE DATE OF APPROVAL BY SHAREHOLDERS) PLUS VAT (AS APPLICABLE), FOR SUCH TIME AS PROF. MANY CONTINUES TO SERVE AS VICE CHAIRMAN OF THE BOARD OF DIRECTORS. SUCH PAYMENT WILL BE ADJUSTED BASED ON THE ISRAELI CONSUMER PRICE INDEX SUBSEQUENT TO THE DATE OF APPROVAL BY SHAREHOLDERS. For None 0 0 0 10 TO APPROVE CERTAIN AMENDMENTS TO THE COMPANY'S ARTICLES OF ASSOCIATION IN THE MANNER DESCRIBED IN THE COMPANY'S PROXY STATEMENT AND AS REFLECTED IN THE AMENDED ARTICLES OF ASSOCIATION ATTACHED THERETO. For None 0 0 0 11 TO APPROVE INDEMNIFICATION AND RELEASE AGREEMENTS FOR THE DIRECTORS OF THE COMPANY. For None 0 0 0 12 TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2, PROVIDED SUCH COMPENSATION IS ALSO APPROVED BY THE AUDIT COMMITTEE. For None 0 0 0 THE PNC FINANCIAL SERVICES GROUP, INC. Security: Meeting Type: Annual Ticker: PNC Meeting Date: 23-Apr-2013 ISIN US6934751057 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: RICHARD O. BERNDT For None 0 0 0 2 ELECTION OF DIRECTOR: CHARLES E. BUNCH For None 0 0 0 3 ELECTION OF DIRECTOR: PAUL W. CHELLGREN For None 0 0 0 4 ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK For None 0 0 0 5 ELECTION OF DIRECTOR: KAY COLES JAMES For None 0 0 0 6 ELECTION OF DIRECTOR: RICHARD B. KELSON For None 0 0 0 7 ELECTION OF DIRECTOR: BRUCE C. LINDSAY For None 0 0 0 8 ELECTION OF DIRECTOR: ANTHONY A. MASSARO For None 0 0 0 9 ELECTION OF DIRECTOR: JANE G. PEPPER For None 0 0 0 10 ELECTION OF DIRECTOR: JAMES E. ROHR For None 0 0 0 11 ELECTION OF DIRECTOR: DONALD J. SHEPARD For None 0 0 0 12 ELECTION OF DIRECTOR: LORENE K. STEFFES For None 0 0 0 13 ELECTION OF DIRECTOR: DENNIS F. STRIGL For None 0 0 0 14 ELECTION OF DIRECTOR: THOMAS J. USHER For None 0 0 0 15 ELECTION OF DIRECTOR: GEORGE H. WALLS, JR. For None 0 0 0 16 ELECTION OF DIRECTOR: HELGE H. WEHMEIER For None 0 0 0 17 RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PNC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 18 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 19 A SHAREHOLDER PROPOSAL REGARDING A REPORT ON GREENHOUSE GAS EMISSIONS OF BORROWERS AND EXPOSURE TO CLIMATE CHANGE RISK. Against None 0 0 0 THE TRAVELERS COMPANIES, INC. Security: 89417E109 Meeting Type: Annual Ticker: TRV Meeting Date: 22-May-2013 ISIN US89417E1091 Vote Deadline Date: 21-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 17-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: ALAN L. BELLER For None 0 0 0 2 ELECTION OF DIRECTOR: JOHN H. DASBURG For None 0 0 0 3 ELECTION OF DIRECTOR: JANET M. DOLAN For None 0 0 0 4 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For None 0 0 0 5 ELECTION OF DIRECTOR: JAY S. FISHMAN For None 0 0 0 6 ELECTION OF DIRECTOR: PATRICIA L. HIGGINS For None 0 0 0 7 ELECTION OF DIRECTOR: THOMAS R. HODGSON For None 0 0 0 8 ELECTION OF DIRECTOR: WILLIAM J. KANE For None 0 0 0 9 ELECTION OF DIRECTOR: CLEVE L. KILLINGSWORTH JR. For None 0 0 0 10 ELECTION OF DIRECTOR: DONALD J. SHEPARD For None 0 0 0 11 ELECTION OF DIRECTOR: LAURIE J. THOMSEN For None 0 0 0 12 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS TRAVELERS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 13 NON-BINDING VOTE TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 14 AMENDMENT TO ARTICLES OF INCORPORATION TO PROVIDE ADDITIONAL AUTHORITY TO ISSUE PREFERRED STOCK. For None 0 0 0 15 SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS AND EXPENDITURES, IF PRESENTED AT THE ANNUAL MEETING OF SHAREHOLDERS. Against None 0 0 0 TIME WARNER CABLE INC Security: 88732J207 Meeting Type: Annual Ticker: TWC Meeting Date: 16-May-2013 ISIN US88732J2078 Vote Deadline Date: 15-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 15-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: CAROLE BLACK For None 0 0 0 2 ELECTION OF DIRECTOR: GLENN A. BRITT For None 0 0 0 3 ELECTION OF DIRECTOR: THOMAS H. CASTRO For None 0 0 0 4 ELECTION OF DIRECTOR: DAVID C. CHANG For None 0 0 0 5 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For None 0 0 0 6 ELECTION OF DIRECTOR: PETER R. HAJE For None 0 0 0 7 ELECTION OF DIRECTOR: DONNA A. JAMES For None 0 0 0 8 ELECTION OF DIRECTOR: DON LOGAN For None 0 0 0 9 ELECTION OF DIRECTOR: N.J. NICHOLAS, JR. For None 0 0 0 10 ELECTION OF DIRECTOR: WAYNE H. PACE For None 0 0 0 11 ELECTION OF DIRECTOR: EDWARD D. SHIRLEY For None 0 0 0 12 ELECTION OF DIRECTOR: JOHN E. SUNUNU For None 0 0 0 13 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For None 0 0 0 14 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For None 0 0 0 15 STOCKHOLDER PROPOSAL ON DISCLOSURE OF LOBBYING ACTIVITIES. Against None 0 0 0 16 STOCKHOLDER PROPOSAL ON ACCELERATED VESTING OF EQUITY AWARDS IN A CHANGE IN CONTROL. Against None 0 0 0 TOTAL S.A. Security: 89151E109 Meeting Type: Annual Ticker: TOT Meeting Date: 17-May-2013 ISIN US89151E1091 Vote Deadline Date: 08-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 08-May-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. For None 0 0 0 2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2012. For None 0 0 0 3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND. For None 0 0 0 4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY. For None 0 0 0 5 RENEWAL OF THE APPOINTMENT OF MR. THIERRY DESMAREST AS A DIRECTOR. For None 0 0 0 6 RENEWAL OF THE APPOINTMENT OF MR. GUNNAR BROCK AS A DIRECTOR. For None 0 0 0 7 RENEWAL OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR. For None 0 0 0 8 APPOINTMENT OF A DIRECTOR REPRESENTING EMPLOYEE SHAREHOLDERS: TO VOTE FOR CANDIDATE: MR. CHARLES KELLER*-ELECT FOR TO VOTE FOR CANDIDATE: MR. PHILIPPE MARCHANDISE*-ELECT AGAINST For None 0 0 0 9 DETERMINATION OF THE TOTAL AMOUNT OF DIRECTORS COMPENSATION. For None 0 0 0 10 AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT SUBSCRIPTION OR PURCHASE OPTIONS FOR THE COMPANY'S SHARES TO CERTAIN EMPLOYEES OF THE GROUP AS WELL AS TO THE MANAGEMENT OF THE COMPANY OR OF OTHER GROUP COMPANIES, ENTAILING SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED AS A RESULT OF THE EXERCISE OF SUBSCRIPTION OPTIONS. For None 0 0 0 11 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED IN ARTICLES L. 3332-18 AND FOLLOWING THE FRENCH LABOUR CODE, WHICH ENTAILS SHAREHOLDERS' WAIVER OF THEIR PREEMPTIVE RIGHT TO SUBSCRIBE THE SHARES ISSUED DUE TO THE SUBSCRIPTION OF SHARES BY GROUP EMPLOYEES. For None 0 0 0 12 ESTABLISHMENT OF AN INDEPENDENT ETHICS COMMITTEE. Against None 0 0 0 13 COMPONENTS OF THE COMPENSATION OF CORPORATE OFFICERS AND EMPLOYEES THAT ARE LINKED TO INDUSTRIAL SAFETY INDICATORS. Against None 0 0 0 14 TOTAL'S COMMITMENT TO THE DIVERSITY LABEL. Against None 0 0 0 15 EMPLOYEE REPRESENTATIVE ON THE COMPENSATION COMMITTEE. Against None 0 0 0 16 EXPANSION OF INDIVIDUAL SHARE OWNERSHIP (LOYALTY DIVIDEND). Against None 0 0 0 UNITED PARCEL SERVICE, INC. Security: Meeting Type: Annual Ticker: UPS Meeting Date: 02-May-2013 ISIN US9113121068 Vote Deadline Date: 01-May-2013 Agenda Management Total Ballot Shares: Last Vote Date: 26-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: F. DUANE ACKERMAN For None 0 0 0 2 ELECTION OF DIRECTOR: MICHAEL J. BURNS For None 0 0 0 3 ELECTION OF DIRECTOR: D. SCOTT DAVIS For None 0 0 0 4 ELECTION OF DIRECTOR: STUART E. EIZENSTAT For None 0 0 0 5 ELECTION OF DIRECTOR: MICHAEL L. ESKEW For None 0 0 0 6 ELECTION OF DIRECTOR: WILLIAM R. JOHNSON For None 0 0 0 7 ELECTION OF DIRECTOR: CANDACE KENDLE For None 0 0 0 8 ELECTION OF DIRECTOR: ANN M. LIVERMORE For None 0 0 0 9 ELECTION OF DIRECTOR: RUDY H.P. MARKHAM For None 0 0 0 10 ELECTION OF DIRECTOR: CLARK T. RANDT, JR. For None 0 0 0 11 ELECTION OF DIRECTOR: CAROL B. TOME For None 0 0 0 12 ELECTION OF DIRECTOR: KEVIN M. WARSH For None 0 0 0 13 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2013. For None 0 0 0 14 SHAREOWNER PROPOSAL ON LOBBYING DISCLOSURE. Against None 0 0 0 15 SHAREOWNER PROPOSAL TO REDUCE THE VOTING POWER OF CLASS A STOCK FROM 10 VOTES PER SHARE TO ONE VOTE PER SHARE. Against None 0 0 0 WELLS FARGO & COMPANY Security: Meeting Type: Annual Ticker: WFC Meeting Date: 23-Apr-2013 ISIN US9497461015 Vote Deadline Date: 22-Apr-2013 Agenda Management Total Ballot Shares: Last Vote Date: 02-Apr-2013 Item Proposal Recommendation Default Vote For Against Abstain Take No Action 1 ELECTION OF DIRECTOR: JOHN D. BAKER II For None 0 0 0 2 ELECTION OF DIRECTOR: ELAINE L. CHAO For None 0 0 0 3 ELECTION OF DIRECTOR: JOHN S. CHEN For None 0 0 0 4 ELECTION OF DIRECTOR: LLOYD H. DEAN For None 0 0 0 5 ELECTION OF DIRECTOR: SUSAN E. ENGEL For None 0 0 0 6 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. For None 0 0 0 7 ELECTION OF DIRECTOR: DONALD M. JAMES For None 0 0 0 8 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN For None 0 0 0 9 ELECTION OF DIRECTOR: FEDERICO F. PENA For None 0 0 0 10 ELECTION OF DIRECTOR: HOWARD V. RICHARDSON For None 0 0 0 11 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD For None 0 0 0 12 ELECTION OF DIRECTOR: STEPHEN W. SANGER For None 0 0 0 13 ELECTION OF DIRECTOR: JOHN G. STUMPF For None 0 0 0 14 ELECTION OF DIRECTOR: SUSAN G. SWENSON For None 0 0 0 15 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For None 0 0 0 16 PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. For None 0 0 0 17 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. For None 0 0 0 18 STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. Against None 0 0 0 19 STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. Against None 0 0 0 20 STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. Against None 0 0 0 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date 8/5/2013 * Print the name and title of each signing officer under his or her signature.
